Exhibit 10.69

 

   LOGO [g446942g95v18.jpg]   

111 Eighth Avenue

New York, NY 10011

212.624.3700

August 17, 2012

David Marek

[address on file with Registrant]

Dear David,

This letter will outline the terms of your offer of employment with WebMD, LLC.
and/or its subsidiaries (the “Company”), a subsidiary of WebMD Health Corp.
(“WebMD Health”). It is anticipated that your first day of employment with the
Company will be September 4, 2012. The offer terms are as follows:

 

1. Position and Responsibilities. You will serve in the position of EVP Consumer
Services and assume and discharge such responsibilities as your manager may
direct. You will report to the Chief Executive Officer or such other senior
officer designated by the CEO. During your employment with the Company, you
shall devote your full-time attention to your duties and responsibilities and
shall perform them faithfully, diligently and completely. In addition, you shall
comply with and be bound by the operating policies, procedures and practices of
the Company including, without limitation, the Code of Conduct, in effect from
time to time during your employment. You acknowledge that you shall be required
to travel in connection with the performance of your duties.

 

2. Compensation.

 

  a) In consideration of your services, you will be paid an annual base salary
of $400,000.00 at a bi-weekly rate of $15,384, subject to applicable tax
withholdings and ordinary deductions. Pursuant to the Company’s regular payroll
practices at your time of hire, you will be paid bi-weekly, on every other
Friday. As an exempt employee, you are not eligible to receive overtime pay.

 

  b) You will be eligible to receive an annual bonus starting with the year
ending December 31, 2012, the target of which is 50% of your base salary, but
which amount shall be determined in the sole discretion of the Compensation
Committee of the Company (and subject to the provisions of Section 2(c )
regarding 2012), and which will be payable at such time and in the same manner
as the Company generally pays bonuses to executive officers of the Company so
long as you are employed by the Company on the applicable payment date. The
Company reserves the right to modify the manner or mode of compensating
employees for performance in a performance year.

 

  c) Sign-on Payment: You will receive a payment of $100,000, minus applicable
tax withholding, to be paid on or about September 21, 2012, provided you are in
good standing at the time. For services performed through December 31, 2012, you
will receive a bonus of $100,000, minus applicable tax withholding, which will
be payable at such time and in the same manner as the Company generally pays
bonuses to executive officers of the Company so long as you are employed by the
Company on the applicable payment date. Should you resign your position within
24 months of either payment date, the payment(s) shall be considered recoverable
on a pro-rated basis from the date of the payment(s).

 

3.

Other Benefits. You will be entitled to receive the standard employee benefits
made available by the Company to its employees to the full extent of your
eligibility. You shall be entitled to 20 paid vacation days per year with your
first year accrual pro-rated based on your start date. Beginning in



--------------------------------------------------------------------------------

David Marek

August 17, 2012

Page 2

 

  September 2012, you will receive a monthly transportation stipend of $1,000,
subject to applicable tax withholdings. During your employment, you shall be
permitted, to the extent eligible, to participate in any group medical, dental,
life insurance and disability insurance plans, or similar benefit plan of the
Company that is available to employees generally. Participation in any such plan
shall be consistent with your rate of compensation to the extent that
compensation is a determinative factor with respect to coverage under any such
plan. You have 31 days from your date of hire to complete the benefits
enrollment process as indicated in your new hire packet. Benefits eligibility
begins on the first day of the month following the first day of your employment
with the Company (this excludes short-term disability insurance which begins 90
days after the first day of your employment). The Company shall reimburse you
for all reasonable expenses actually incurred or paid by you in the performance
of your services on behalf of the Company, upon prior authorization and approval
in accordance with the Company’s expense reimbursement policy as from time to
time in effect.

 

4. Stock Options. Subject to the approval of the Compensation Committee of the
Board of Directors of WebMD Health and under the terms and conditions of the
WebMD Health Corp. Amended and Restated 2005 Long Term Incentive Plan (the
“Equity Plan”), including the vesting provisions contained therein, you will be
granted on your first day of employment (the “Date of Grant”) a non-qualified
option (the “Option”) to purchase 50,000 shares of common stock of WebMD
Health. The exercise price of the Option will be the closing price of the common
stock on the Date of Grant. The Option will have a term of ten (10) years,
subject to earlier termination in the event of the termination of your
employment. The Option shall vest and become exercisable, subject to your
continued employment on the applicable dates, as follows: 25% of the Option on
each of the first, second, third and fourth anniversaries of the Date of Grant
(full vesting occurring on the fourth anniversary of the Date of Grant). The
Option shall be evidenced by and subject to the terms of the Company’s standard
form stock option agreement, which will be sent to you separately.

 

5. Restricted Stock. Subject to the approval of the Compensation Committee and
under the terms of the Equity Plan and a restricted stock agreement to be
entered into between you and WebMD Health (which shall be the standard agreement
for employees of the Company), you shall be granted on the first day of your
employment, 10,000 shares of restricted stock of WebMD Health. The shares shall
vest and the restrictions thereon lapse in equal annual installments of 25% over
four years, commencing on the first anniversary of the date of grant subject to
your continued employment on the applicable dates

Certain Events. In the event of the termination of your employment by the
Company without Cause or as a result of your Permanent Disability as determined
by us or your death prior to the fourth anniversary of the Employment
Commencement Date, 25% of the Option and 25% of the Restricted Share Grant will
continue to vest and remain outstanding as if you remained in the employ of the
Company through the vesting date following the date of termination; provided
however, that such continued vesting is subject to your continued compliance
with the Restrictive Covenant Agreement. In the event of termination of your
employment for any other reason, you will receive compensation earned through
the date of termination and your rights with respect to options and restricted
stock will be as specified in the applicable option or restricted stock
agreements. The terms “Cause” and “Good Reason” are defined in Annex B hereto.



--------------------------------------------------------------------------------

David Marek

August 17, 2012

Page 3

 

6. Restrictive Covenants. You agree that your employment is contingent upon your
execution of, and delivery to the Company of a Restrictive Covenants Agreement
in the form attached hereto as Annex A.

 

7. Conflicting Employment. You agree that, during your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

 

8. At-Will Employment. You acknowledge that your employment with the Company is
for an unspecified duration that constitutes at-will employment, and that either
you or the Company can terminate this relationship at any time, with or without
cause and with or without notice.

 

9. Termination of Employment without Cause.

 

  (a) In the event of the termination of your employment by the Company without
Cause (as defined in Annex B) and your continued compliance with all
post-termination covenant agreements to which you are bound, (i) you will
continue to receive, as severance, your base salary in effect on the date of
such termination for a period of twelve (12) months; (ii) If termination occurs
after a completed calendar year, you will be eligible to receive the bonus, if
any, otherwise payable to you in respect of your performance during such
completed calendar year even if you are not employed on the bonus payment date;
and (iii) if you timely elect to continue your health insurance pursuant to
COBRA, the Company shall reimburse you for the cost of your COBRA premiums for a
period of twelve (12) months from the date of termination, or, if earlier, until
such time as you are no longer eligible for COBRA or are otherwise eligible for
comparable coverage with a subsequent employer, which reimbursement shall be
made within 30 days after you provide evidence of your payment of such premiums,
which evidence shall be provided no later than 30 days after payment. You shall
promptly notify the Company if you become eligible for comparable coverage with
another employer.

 

  (b) The payments and other consideration in Sections 9(a) (the “Severance
Benefits”) are subject to your execution of a release of claims in a form
satisfactory to the Company (but which will not require release of any Company
payments due to you that are otherwise payable at the date of termination of
this Agreement) and your continued compliance with all post-termination covenant
agreements to which you are bound. Such release will be delivered to you on or
about the date of termination and will be required to be signed and returned on
a date specified therein, but no later than 60 days from the date of
termination. In the event of the termination of your employment by the Company
for Cause (as described on Annex B attached hereto), you will not be entitled to
any severance. The Severance Benefits described in Section 9(a)(i) above shall
be paid, minus applicable deductions, including deductions for tax withholding,
in equal payments on the regular payroll dates during the applicable period
following your termination of employment. Commencement of payments of the
Severance Benefits described in Section 9(a)(i) shall begin on the first payroll
date that occurs in the month that begins at least 60 days after the date of
your termination of employment, but which may be accelerated by no more than 30
days (the “Starting Date”) provided that you have satisfied the requirements of
this Section 9(b) of this Agreement. The first payment on the payment Starting
Date shall include those payments that would have previously been paid if the
payments of the Severance Benefits described in Section 9(a)(i) had begun on the
first payroll date following your termination of employment. This timing of the
commencement of benefits is subject to Section 9(d).



--------------------------------------------------------------------------------

David Marek

August 17, 2012

Page 4

 

  (c) For purposes of this Agreement, “termination of employment” shall mean a
“separation of service” as defined in Section 409A of the Internal Revenue Code
of 1986, as amended, (the “Code”) and Treasury Regulations Section 1.409A-1(h)
without regard to the optional alternative definitions available thereunder. All
Severance Benefits shall be completed by, and no further Severance Benefits
shall be payable after, December 31 of the second taxable year following the
year in which your termination of employment occurs. Your entitlement to the
payments of the Severance Benefits described in Section 9(a) shall be treated as
the entitlement to a series of separate payments for purposes of Section 409A of
the Code.

 

  (d) Notwithstanding any other provisions of this Agreement, any payment of the
Severance Benefits under this Agreement that the Company reasonably determines
is subject to Section 409A(a)(2)(B)(i) of the Code because you are a “specified
employee” shall not be paid or payment commenced until the later of (i) six
(6) months after the date of your termination of employment (or, if earlier,
your death) and (ii) the Starting Date. On the earliest date on which such
payments can be commenced without violating the requirements of
Section 409A(a)(2)(B)(i) of the Code, you shall be paid, in a single cash lump
sum, an amount equal to the aggregate amount of all payments delayed pursuant to
the preceding sentence.

 

10. Prior Employment. You represent that you have delivered to the Company an
accurate and complete copy of any and all agreements with any prior employer to
which you continue to be subject. You represent that the execution by you of
this offer letter and the performance by you of your obligations hereunder shall
not conflict with, or result in a violation or breach of, any other agreement or
arrangement, including, without limitation any employment, consulting or
confidentiality/non-competition/non-solicitation agreement. You hereby agree to
abide by the limitations on your conduct as set forth in any agreement between
you and your prior employer. In your work for the Company, you will be expected
not to use or disclose any confidential information, including trade secrets, of
any former employer or other person to whom you have an obligation of
confidentiality. Rather, you will be expected to use only that information which
is generally known and used by persons with training and experience comparable
to your own, which is common knowledge in the industry or otherwise legally in
the public domain, or which is otherwise provided or developed by the Company.
During our discussions about your proposed job duties, you assured us that you
would be able to perform those duties within the guidelines just described.

You agree you will not bring onto Company premises any unpublished documents or
property belonging to any former employer or other person to whom you have any
obligation of confidentiality.

 

11. General Provisions.

 

  (a) Your employment is contingent upon successful completion of a background
check (including employment, education, criminal history, references and
debarred parties). We would caution you not to resign any current employment
until you have received notification of successful completion of such background
check.

 

  (b) We are required by law to confirm your eligibility for employment in the
United States. Thus, you will be asked to provide proof of your identity and
eligibility to work in the U.S. on your start date.



--------------------------------------------------------------------------------

David Marek

August 17, 2012

Page 5

 

  (c) This offer letter (including Annex A and Annex B) and the terms of your
employment will be governed by the laws of New York, applicable to agreements
made and to be performed entirely within such state.

 

  (d) This offer letter sets forth the entire agreement and understanding
between the Company and you relating to your offer of employment and supersedes
all prior verbal discussions between us.

 

  (e) This offer letter will be binding upon your heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company and its respective successors and assigns.

 

  (f) All payments pursuant to this offer letter will be subject to applicable
withholding taxes.

Please acknowledge and confirm your acceptance of this offer letter, including
Annex A, by signing and returning one copy of this offer letter and Annex A) in
their entirety to Kathleen Tourjee at 646-674-6941, no later than August 20,
2012. Your new hire packet will provide you with further instructions for
additional required paperwork. We look forward to a mutually rewarding working
arrangement.

 

By  

    /s/ Kathleen Tourjee

  Kathleen Tourjee   VP, Human Resources

OFFER ACCEPTANCE:

I understand and accept the terms of my employment with WebMD, LLC as set forth
herein. I understand that this offer letter does not constitute a contract of
employment for any specified period of time, and that either party, with or
without cause and with or without notice, may terminate my employment
relationship subject to the consequences herein. I specifically acknowledge that
I have been given notice of my rate of pay and the Company’s regular pay days,
as set forth in paragraph 2(a) above. I know to direct any questions regarding
my pay to my manager or Human Resources.

 

    /s/ David C. Marek

   Date: 8/19/12    David Marek      



--------------------------------------------------------------------------------

ANNEX A

RESTRICTIVE COVENANT AGREEMENT

In consideration of my employment with WebMD LLC and/or any of its corporate
parents, subsidiaries, divisions, or affiliates, or the successors or assigns of
any of the foregoing (hereinafter referred to as the “Company”), I hereby agree
as follows:

 

1. Confidentiality.

 

  a) Trade Secret and Proprietary Information. I understand and acknowledge
that, during the course of my employment with the Company and as a result of my
having executed this Restrictive Covenant Agreement (“Agreement”), I will be
granted access to valuable information relating to the business of the Company
that provides the Company with a competitive advantage (or that could be used to
the disadvantage of the Company by a Competitive Business) (as defined herein),
which is not generally known by, nor easily learned or determined by, persons
outside the Company (collectively “Trade Secret and Proprietary
Information”). The term “Trade Secret and Proprietary Information” shall
include, but shall not be limited to: (a) specifications, manuals, software in
various stages of development; (b) customer and prospect lists, and details of
agreements and communications with customers and prospects; (c) sales plans and
projections, product pricing information, acquisition, expansion, marketing,
financial and other business information and existing and future products and
business plans of the Company; (d) sales proposals, demonstrations systems,
sales material; (e) research and development; (f) computer programs; (g) sources
of supply; (h) identity of specialized consultants and contractors and Trade
Secret and Proprietary Information developed by them for the Company;
(i) purchasing, operating and other cost data; (j) special customer needs, cost
and pricing data; (k) employee information (including, but not limited to,
personnel, payroll, compensation and benefit data and plans); and (l) patient
information, including without limitation Protected Health Information as
defined in 45 C.F.R. 164.50, including all such information recorded in manuals,
memoranda, projections, reports, minutes, plans, drawings, sketches, designs,
formula books, data, specifications, software programs and records, whether or
not legended or otherwise identified by the Company as Trade Secret and
Proprietary Information, as well as such information that is the subject of
meetings and discussions and not recorded. Trade Secret and Proprietary
Information shall not include such information that I can demonstrate (i) is
generally available to the public (other than as a result of a disclosure by
me), (ii) was disclosed to me by a third party under no obligation to keep such
information confidential or (iii) was known by me prior to, and not as a result
of, my employment or anticipated employment with the Company.

 

  b) Duty of Confidentiality. I agree at all times, both during and after my
employment with the Company, to hold all of the Trade Secret and Proprietary
Information in a fiduciary capacity for the benefit of the Company and to
safeguard all such Trade Secret and Proprietary Information. I also agree that I
will not directly or indirectly disclose or use any such Trade Secret and
Proprietary Information to any third person or entity outside the Company,
except as may be necessary in the good faith performance of my duties for the
Company. I further agree that, in addition to enforcing this restriction, the
Company may have other rights and remedies under the common law or applicable
statutory laws relating to the protection of trade secrets. Notwithstanding
anything in this Agreement to the contrary, I understand that I may disclose the
Trade Secret and Proprietary Information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process, provided
that I give the Company prompt notice of any and all such requests for
disclosure so that it has ample opportunity to take all necessary or desired
action, to avoid disclosure.



--------------------------------------------------------------------------------

ANNEX A

Page 2

 

  c) Company Property. I acknowledge that: (i) all Trade Secret and Proprietary
Information of the Company, (ii) computers, and computer-related hardware and
software, cell phones, beepers and any other equipment provided to me by the
Company, and (iii) all documents I create or receive in connection with my
employment with the Company, belong to the Company, and not to me personally
(collectively, “Company Property”). Such documents include, without limitation
and by way of non-exhaustive example only: papers, files, memoranda, notes,
correspondence, lists, e-mails, reports, records, data, research, proposals,
specifications, models, flow charts, schematics, tapes, printouts, designs,
graphics, drawings, photographs, abstracts, summaries, charts, graphs,
notebooks, investor lists, customer/client lists, and all other compilations of
information, regardless of how such information may be recorded and whether in
printed form or on a computer or magnetic disk or in any other medium. I agree
to return all Company Property (including all copies) to the Company immediately
upon any termination of my employment, and further agree that, during and after
my employment with the Company, I will not, under any circumstances, without the
Company’s specific written authorization in each instance, directly or
indirectly disclose Company Property or any information contained in Company
Property to anyone outside the Company, or otherwise use Company Property for
any purpose other than the advancement of the Company’s interests.

 

  d) Unfair Competition. I acknowledge that the Company has a compelling
business interest in preventing unfair competition stemming from the intentional
or inadvertent use or disclosure of the Company’s Trade Secret and Proprietary
Information and Company Property.

 

  e) Investors, Other Third-Parties, and Goodwill. I acknowledge that all
third-parties (e.g., customers, vendors, and advertisers) I service or propose
to service while employed by the Company are doing business with the Company and
not me personally, and that, in the course of dealing with such third-parties,
the Company establishes goodwill with respect to each such third-party that is
created and maintained at the Company’s expense (“Third-Party Goodwill”). I also
acknowledge that, by virtue of my employment with the Company, I have gained or
will gain knowledge of the business needs of, and other information concerning,
third-parties, and that if such information were used to solicit or service any
such third-parties on my own behalf or on behalf of a Competitive Business (as
defined herein), the Company would be competitively disadvantaged.

 

  f)

Intellectual Property and Inventions. I acknowledge that all developments,
including, without limitation, the creation of new products, conferences,
training/seminars, publications, programs, methods of organizing information,
inventions, discoveries, concepts, ideas, improvements, patents, trademarks,
trade names, copyrights, trade secrets, designs, works, reports, computer
software, flow charts, diagrams, procedures, data, documentation, and writings
and applications thereof relating to the past, present, or future business of
the Company that I, alone or jointly with others, may have discovered,
conceived, created, made, developed, reduced to practice, or acquired during my
employment with the Company (collectively, “Developments”) are works made for
hire and shall remain the sole and exclusive property of the Company, and I
hereby assign to the Company all of my rights, titles, and interest in and to
all such Developments, if any. I agree to disclose to the Company promptly and
fully all future Developments and, at any time upon request and at the expense
of the Company, to execute, acknowledge, and deliver to the Company all
instruments that the Company shall prepare, to give evidence, and to take any



--------------------------------------------------------------------------------

ANNEX A

Page 3

 

and all other actions that are necessary or desirable in the reasonable opinion
of the Company to enable the Company to file and prosecute applications for, and
to acquire, maintain, and enforce, all letters patent, trademark registrations,
or copyrights covering the Developments in all countries in which the same are
deemed necessary by the Company. All data, memoranda, notes, lists, drawings,
records, files, investor and client/customer lists, supplier lists, and other
documentation (and all copies thereof) made or compiled by me or made available
to me concerning the Developments or otherwise concerning the past, present, or
planned business of the Company are Company Property, and will be delivered to
the Company immediately upon the termination of my employment with the Company.

 

2. Covenant Not to Compete with the Company.

 

  a) I acknowledge that the business of the Company can be conducted anywhere in
the world and is not limited to a geographic scope or region, that its products,
programs and services are marketed throughout the United States, Canada and
other geographic regions throughout the world, that the Company competes in
nearly all of its business activities with other individuals or entities that
are, or could be, located in nearly any part of the world and that the nature of
my services, position, and expertise are such that I am capable of competing
with the Company from nearly any location in the world.

 

  b)

Accordingly, in order to protect the Company’s Trade Secret and Proprietary
Information and Third-Party Goodwill, I acknowledge and agree that during my
employment with the Company and for a period of one year after the date my
employment with the Company is terminated for any reason (the “Restricted
Period”), I will not, without the Company’s express written permission, directly
or indirectly (including through the Internet), own, control, manage, operate,
participate in, be employed by, or act for or on behalf of (as principal, agent,
employee, consultant, director or otherwise), any “Competitive Business” (as
defined herein) located anywhere within the geographic boundaries of the United
States, Canada and the world.

 

  c) For purposes of this Agreement “Competitive Business” will mean: (i) any
enterprise engaged in developing, selling or providing (via the internet or
other means) health or wellness information, decision support tools or services
or applications and/or communication services, directly or indirectly, to
consumers, health and/or benefit plan members or employees or healthcare
professionals, including but not limited to products or services that provide
information on diseases, conditions or treatments, store health care
information, assess personal health status, and/or assist in making informed
benefit, provider or treatment choices; and (ii) any enterprise engaged in any
other type of business in which the Company is also engaged, or plans to be
engaged, so long as I am directly involved in such business or planned business
on behalf of the Company. Notwithstanding the foregoing, I understand that I may
have an interest consisting of publicly traded securities constituting less than
1 percent of any class of publicly traded securities in any public company
engaged in a Competitive Business, so long as I am not employed by, do not
consult with, or become a director of or otherwise engage in any activities for,
such company.

 

3. Non-Solicitation of Employees, Customers. In order to protect the Company’s
Trade Secret and Proprietary Information and Third-Party Goodwill, during the
Restricted Period, I will not, without the Company’s express written permission,
directly or indirectly:

 

  a)

solicit, induce, hire, engage, or attempt to hire or engage any employee or
independent contractor of the Company, or in any other way interfere with the
Company’s employment or contractual



--------------------------------------------------------------------------------

ANNEX A

Page 4

 

  relations with any of its employees or independent contractors, nor will I
solicit, induce, hire, engage or attempt to hire or engage any individual who
was an employee of the Company at any time during the one (1) year period
immediately prior to the termination of my employment with the Company; and

 

  b) contact, call upon, encourage or solicit, on behalf of a Competitive
Business, any existing or prospective client, or customer of the Company who I
serviced, or otherwise developed a relationship with, or about whom I obtained
confidential information as a result of my employment with the Company, nor will
I attempt to divert or take away from the Company the business of any such
client or customer.

 

4. Injunctive Remedies. I acknowledge and agree that the restrictions contained
in this Agreement are reasonably necessary to protect the legitimate business
interests of the Company, and that any violation of any of the restrictions will
result in immediate and irreparable injury to the Company for which monetary
damages will not be an adequate remedy. I further acknowledge and agree that if
any such restriction is violated, the Company will be entitled to immediate
relief enjoining such violation (including, without limitation, temporary and
permanent injunctions, a decree for specific performance, and an equitable
accounting of earnings, profits, and other benefits arising from such violation)
in any court having jurisdiction over such claim. I also agree that any request
for such relief by the Company shall be in addition to, and without prejudice
to, any claim for monetary damages that the Company may elect to assert.

 

5. Severability Provision. I acknowledge and agree that the restrictions imposed
upon me by the terms, conditions, and provisions of this Agreement are fair,
reasonable, and reasonably required for the protection of the Company. In the
event that any part of this Agreement is deemed invalid, illegal, or
unenforceable, all other terms, conditions, and provisions of this Agreement
shall nevertheless remain in full force and effect. In the event that the
provisions of any of Sections 1, 2, or 3 of this Agreement relating to the
geographic area of restriction, the length of restriction or the scope of
restriction shall be deemed to exceed the maximum area, length or scope that a
court of competent jurisdiction would deem enforceable, said area, length or
scope shall, for purposes of this Agreement, be deemed to be the maximum area,
length of time or scope that such court would deem valid and enforceable, and
that such court has the authority under this Agreement to rewrite (or
“blue-pencil”) the restriction(s) at-issue to achieve this intent.

 

6. Non-Waiver. Any waiver by the Company of my breach of any term, condition, or
provision of this Agreement shall not operate or be construed as a waiver of the
Company’s rights upon any subsequent breach.

 

7. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY LITIGATION ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN
ANY WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY
LITIGATION CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN), OR ACTION OF THE COMPANY OR ME, OR ANY EXERCISE BY
THE COMPANY OR ME OF OUR RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY
RELATING TO THIS AGREEMENT. I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE COMPANY TO ISSUE AND ACCEPT THIS AGREEMENT.



--------------------------------------------------------------------------------

ANNEX A

Page 5

 

8. Notice to Future Employers. For a period of two (2) years after my employment
with the Company ends, I will inform each new employer, prior to accepting
employment, of the existence and details of the covenants contained in this
Annex A and will provide each such employer with a copy of this Annex.

 

9. Assignment. The Company shall have the right to assign its rights and
obligations under this Annex A without my consent. I acknowledge that I may not
assign my obligations herein.

RESTRICTIVE COVENANT AGREEMENT ACCEPTANCE

I understand and accept the restrictions and obligations imposed upon me by the
terms, conditions, and provisions set forth in this Restrictive Covenant
Agreement and agree to abide by same.

 

    /s/ David C. Marek

   Date: 8/19/12   David Marek     



--------------------------------------------------------------------------------

ANNEX B

“Cause” will mean any of the following:

(i) your willful failure to perform your duties following written notice from
the Company setting forth a description of such failure and a thirty (30) day
period of time to remedy such failure; or

(ii) any willful misconduct, violence or threat of violence that is injurious to
the Company in any material respect or any misconduct relating to your business
or personnel affairs, at any time, which will demonstrably reflect negatively
upon the Company or otherwise impair or impede its operations or reputation in
any material respect; or

(iii) your breach of a material Company policy, which breach is not remedied (if
susceptible to remedy) following written notice by the Company detailing the
specific breach and a thirty (30) day period of time to remedy such breach; or

(iv) any material breach by you of this Agreement or the Restrictive Covenant
Agreement, which breach is not remedied (if susceptible to remedy) following
written notice by the Company or its designee detailing the specific breach and
a thirty (30) day period of time to remedy such breach; or

(v) your failure to follow any lawful instructions from the Company; or

(vi) your conviction of a felony in respect of a dishonest or fraudulent act or
other crime of moral turpitude.